DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 1, the prior art of record does not disclose nor suggest it be an obvious modification wherein generating, using digital steering, one or more steered digital signal patterns, the one or more steered digital signal patterns being confined within the steered analog signal pattern such that each of the one or more steered digital signal patterns, when combined with others of the one or more steered digital signal patterns, if any, contributes to a combination of signal patterns having a similar shape as the steered analog signal pattern, wherein having more signals patterns in the combination of signal patterns relative to less signal patterns in the combination of signal patterns increases how similar the similar shape of the combination of signals patterns is to the steered analog signal pattern; and transmitting, via a transmitter, one or more transmit signals according to the one or more steered digital signal patterns; Referring to Claim 12, the prior art of record does not disclose nor suggest it be an obvious modification wherein generate, using digital steering, one or more steered digital signal patterns, the one or more steered digital signal patterns being steered within the steered analog signal pattern such that each of the one or more steered digital signal patterns, when combined with others of the one or more steered digital signal patterns, if any, yield a combination of signal patterns having a similar shape as the steered analog signal pattern, wherein having more signals patterns in the combination of signal patterns relative to less signal patterns in the combination of signal patterns increases how similar the similar shape of the combination of signals patterns is to the steered analog signal pattern; and transmit, via a transmitter, one or more transmit signals according to the one or more steered digital signal patterns.
Claims 2-11 and 13-20 are dependent on Claims 1 and 12 and are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646